Citation Nr: 0126312	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  94-14 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the cervical spine, status post fusion, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
tear of the right medial meniscus, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
right shoulder injury, postoperative, in excess of 10 percent 
prior to June 11, 1996.

4.  Entitlement to an increased evaluation for residuals of 
right shoulder injury, postoperative, currently evaluated as 
20 percent.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to February 
1977.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which continued the veteran's evaluations for 
residuals of cervical spine fracture at 40 percent, residuals 
of tear of medial meniscus of the right knee at 10 percent, 
and residuals of right shoulder injury at 10 percent.  
Subsequent to the receipt of additional evidence, the RO, in 
a July 2001 rating decision, increased the evaluation for the 
right shoulder disability to 20 percent, effective from June 
11, 1996.   The veteran and his representative appeared 
before a Member of the Board at a hearing at the RO in 
September 1995.  The Board remanded the case for additional 
development in March 1996.  

The matter of the veteran's entitlement to service connection 
for migraine headaches is the subject of the REMAND portion 
of this decision.  Manlincon v. West, 12 Vet. App. 238 
(1999).   


FINDINGS OF FACT

1.  The veteran's residuals of a fracture of the cervical 
spine, status post fusion is manifested by demonstrable 
muscle spasm, characteristic pain, bilateral upper extremity 
radiculopathy, with little intermittent relief.

2.  The veteran's residuals of tear of the medial meniscus of 
the right knee meniscectomy is manifested by symptomatology 
including pain, swelling and crepitance in the knee, as well 
as some limitation of motion.

3.  Prior to June 11, 1996, evidence of record revealed 
objective evidence of  limitation of motion, pain, and some 
loss of function.  

4.  Residuals of right shoulder injury manifested by 
objective evidence of pain, limitation of motion, 
crepitation, and some loss of function have been demonstrated 
throughout the appeal period.  


CONCLUSIONS OF LAW

1.  The veteran's residuals of a fracture of the cervical 
spine, status post fusion is 60 percent disabling.  38 
U.S.C.A. §§ 1155, 5100 et. seq. (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.3, 4.7. 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5293 (2001); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001).

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's post-operative right knee injury residuals 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5259 have not been met.  38 U.S.C.A. §§ 1155, 5100 et. seq. 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7. 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5259 (2001); 66 Fed. Reg. 45,620 
et seq. (Aug. 29, 2001).
  
3.  Degenerative changes of the right knee are 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5100 et. seq. (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a 
and Diagnostic Codes 5003, 5010, 5260-5261 (2001); 66 Fed. 
Reg. 45,620 et seq. (Aug. 29, 2001).

4.  Residuals of right shoulder injury is 20 percent 
disabling, but no more, effective from June 2, 1992, the date 
of claim.  38 U.S.C.A. §§ 1155, 5100 et. seq. (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a 
and Diagnostic Codes 4.7. 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5201, 5203 (2001); 66 Fed. Reg. 45,620 et 
seq. (Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102); 38 C.F.R. §§ 4.3, 4.7 
(2001).  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2001).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2001), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

I.  Cervical spine

In his statements and testimony, the veteran contends that he 
is entitled to a higher evaluation for his residuals of a 
fracture of the cervical spine, status post fusion as he 
experiences constant pain and muscle spasms in his neck along 
with headaches and pain radiating from his neck into both 
arms with numbness, tingling, and weakness. 

The veteran was diagnosed with fracture of the cervical spine 
at C6-7 and underwent posterior spinal fusion of C5 to T1 
following a motorcycle accident in service.  In an April 1977 
rating decision, the RO granted service connection for a 
fracture of the cervical vertebrae at C6-7 with occipital 
neuralgia and headaches and assigned a 30 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5285. The 
veteran disagreed with this evaluation and the RO, in a 
November 1977 rating decision, increased the evaluation for 
the cervical spine to 40 percent disabling.  In June 1992, 
the veteran filed a claim for an increased rating for his 
cervical spine disability and the RO continued the 40 percent 
evaluation.  In a July 1996 rating decision, the RO 
recharacterized the veteran's cervical spine disability as 
cervical fracture postoperative fusion and continued the 40 
percent evaluation under Diagnostic Code 5293.  

At a June 1992 VA examination, the veteran complained of 
bilateral upper extremity numbness, pain radiating from neck 
down arm to fingers, muscle spasms in the neck, and a 
tingling sensation in the left upper extremity when turning 
his head to the left.  He also reported intermittent left 
parietal headaches and chronic pain in the occipital region 
of his head.  On evaluation, range of motion of the cervical 
spine revealed forward flexion limited to 10 degrees, normal 
extension and bilateral rotation limited to 30 degrees.  
Neurological evaluation revealed slightly reduced grip 
strength of 4/5 bilaterally.  Extension and flexion strength 
of the upper extremities was normal.  The impression included 
status post fracture of C6 and 7 with resultant occipital 
neuralgia with symptoms suggestive of bilateral upper 
extremity radiculopathy, limited occipital and parietal 
headaches related to cervical spine injury, and intermittent 
paracervical spine muscle spasms.

VA medical records show continued complaints of shooting and 
burning pain and muscle spasm in the neck with numbness and 
tingling in the arms, Evaluations revealed muscle spasm in 
the cervical spine, decreased flexion and rotation of the 
cervical spine, decreased grip strength in the bilateral 
upper extremities, and parietal and occipital headaches which 
examiners related to the veteran's status post fusion of C4-
T1 for fracture of C5-7.  A CT scan and myelogram revealed 
normal cervical spine and canal.  Diagnoses included chronic 
neck pain, neck pain with radiculopathy in the upper 
extremities, and degenerative joint disease.  The veteran was 
prescribed a TENS unit and has participated in occupational 
and physical therapy on several occasions.

During a June 1996 VA examination, the veteran complained of 
pain and headaches related to his cervical spine disability 
and reported that he used a TENS unit regularly.  On 
evaluation of the neck, there was severely decreased forward 
flexion, posterior extension to 30 degrees, and decreased 
rotation of 50 degrees to the left and 60 degrees to the 
right.  The veteran was wearing a TENS unit at the time of 
the examination.  The impression included status post 
cervical spine fusion and postoperative infection with 
significant scarring, decreased range of motion and 
symptomatic headaches.

At a May 1998 VA examination, the veteran complained of 
constant pain in his cervical spine and used a TENS unit for 
relief.  He reported that the pain extends from the back of 
his head to his neck and radiates into his arms and that he 
experienced diminished sensation, numbness, and weakness in 
his hands and arms.  On evaluation, the examiner described 
significantly diminished range of motion of the cervical 
spine with flexion to 20 degrees, extension to 0 degrees, 
rotation to 30 degrees, and bending to approximately 30 
degrees.  Pain was noted on range of motion testing even 
though he was wearing a TENS unit.  There was loss of 
sensation in both upper extremities along the little finger.  
Deep tendon reflexes were 2+ and symmetrical in the upper 
extremities.  X-ray studies of the cervical spine revealed 
posterior fusion from C5 to 7 with some degenerative joint 
disease and loss of height at the right C6-7 neuroforamina.  
The diagnoses included status post cervical fracture with 
posterior spinal fusion and subsequent infection, chronic 
pain, and bilateral loss of sensation in the C8 distribution. 

VA medical and physical therapy records from 1997 to 1999 
show continued complaints of pain in the cervical spine along 
with muscle spasms as well as numbness and weakness in the 
bilateral upper extremities.  The veteran reported that he 
wore 2 TENS units on his back, applied heat, and received 
pain medication.  The assessment included chronic cervical 
thoracic myofascial pain syndrome.  

The RO evaluated the veteran's cervical spine disability 
under Diagnostic Codes 5285-5293.  Diagnostic Code 5285 
provides ratings for residuals of a vertebral fracture.  
Residuals are rated at 100 percent if there is cord 
involvement and the veteran is bedridden or requiring long 
leg braces; residuals are rated at 60 percent if there is no 
cord involvement but there is abnormal mobility requiring a 
neck brace (jury mast).  In other cases, rate in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  38 
C.F.R. § 4.71a, Code 5285 (2001).  

Diagnostic Code 5293 provides ratings for invertebral disc 
syndrome.  Severe intervertebral disc syndrome with recurring 
attacks and intermittent relief warrants a 40 percent 
evaluation.  Pronounced invertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief 
warrant a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001). 

The veteran advanced that his symptoms cause chronic pain and 
muscle spasms in his neck as well as radiation of pain and 
numbness into both arms and affect his ability to grip and 
hold things for prolonged periods of time.  Upon review of 
the record, VA medical records show that the veteran has 
consistently complained of neck pain with radiation and 
numbness into both arms.  Examinations revealed objective 
evidence of decreased range of motion, muscle spasms, pain, 
weakness, and decreased sensation in the upper extremities.  
X-ray evaluation revealed degenerative joint disease.  The 
medical records also show that the veteran uses TENS units 
for pain relief with only minor relief and has undergone 
physical and occupational therapy on multiple occasions with 
only short-term relief.  Based on this evidence and resolving 
all doubt in the veteran's favor, the Board finds that the 
veteran's residuals of a fracture of the cervical spine, 
status post fusion is manifested by characteristic pain and 
demonstrable muscle spasm, persistent symptoms compatible 
with neuropathy and little intermittent relief.  Such 
findings more closely approximate the criteria for a 60 
percent evaluation under 38 C.F.R. § 4.71, Diagnostic Code 
5293 (2001).   This is the highest available rating under 
this diagnostic code.  Accordingly, the Board concludes that 
a 60 percent evaluation is now warranted.  38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5293 (2001).  

Although the veteran has limitation of motion of the cervical 
spine, he is not entitled to a separate evaluation for this 
limitation of motion.  In a precedent opinion dated December 
12, 1997, the Acting General Counsel of the VA held that the 
criteria under Diagnostic Code 5293, which pertains to 
intervertebral disc syndrome, "involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae."  The Acting General Counsel clarified that a 
veteran cannot be evaluated under both Diagnostic Code 5293 
for intervertebral disc syndrome based in part upon 
limitation of motion and Diagnostic Code 5292 (limitation of 
motion of the lumbar spine), in this case Diagnostic Code 
5290, due to the provisions of 38 C.F.R. § 4.14 prohibiting 
the evaluation of "an identical manifestation under two 
different diagnoses."  VAOPGPREC 36-97 (Dec. 12, 1997).  

As noted above, as the service-connected back disability is 
due to a vertebral fracture in service, the claim for 
increase must be considered under the provisions of 
Diagnostic Code 5285 of the rating schedule, which permit the 
assignment of an additional 10 percent where there is 
limitation of motion as well as X-ray evidence of deformity 
of a vertebral body.  Here however, there is no evidence 
whatsoever of the type of disability necessary for 60 and 100 
percent ratings under Diagnostic Code 5285.  Since the 
veteran's residuals do not require the use of a neck brace 
(jury mast) or long leg braces nor is the veteran bedridden, 
a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5285 
for residuals of vertebral fractures is not warranted. 

The Board notes that an additional 10 percent rating is not 
warranted for the residual scar of the cervical spine as it 
was not shown to be tender and painful, and the veteran did 
not report that it was tender and painful.  

II.  Right knee

Service medical records show that the veteran underwent a 
medial meniscectomy. At an October 1977 VA examination, his 
complaints included pain and locking in the right knee.  
There was full range of motion.  X-ray evaluation of the 
right knee was consistent with old injury to the medial 
collateral ligament and chondromalacia.  
The diagnosis was postoperative medial meniscectomy of the 
right knee.  In an April 1977 rating decision, the RO granted 
service connection for tear of the right medial meniscus, 
postoperative, and assigned a noncompensable evaluation under 
Diagnostic Code 5259.  In a November 1977 rating decision, 
the RO increased the evaluation for the veteran's right knee 
to 10 percent disabling.  In June 1992, the veteran filed a 
claim for an increased rating for his right knee disability 
and the RO continued the 10 percent evaluation.  

At a June 1992 VA examination, the veteran complained of pain 
in the right knee with increased activity and occasional 
swelling.  On evaluation, there was a mild amount of swelling 
along the medial aspect, but no warmth or crepitus.  There 
was full range of motion to extension and flexion.  The 
impression included reported degenerative arthritis 
representing posttraumatic sequelae of the right knee.

VA medical records from 1990 to 1996 reflect the veteran's 
complaints of knee pain.  Clinical notations in 1992 indicate 
that he complained of right knee pain and swelling.  
Evaluation revealed stable ligament with no effusion and full 
range of motion.  The assessment was degenerative joint 
disease of the right knee.  An August 1995 reveals that the 
veteran was seen complaining of recurrent right knee pain.  
On evaluation, the right knee was stable, with no effusion or 
tenderness.  
X-ray evaluation of the right knee revealed mild 
osteoarthritic spurring involving the tibial spines and 
exostosis of the medial femoral epicondyle.

During a June 1996 VA examination, the veteran complained of 
burning in his right knee causing locking and unsteadiness 
and pain on weightbearing.  On evaluation, there was full 
range of motion with mild crepitus on full extension in the 
right knee.  Anterior drawer's sign and side to side laxity 
was negative.  The impression included mild bilateral 
degenerative joint disease.

VA medical records from October 1996 to March 2000 reveal 
complaints of right knee pain.  An October 1996 medical 
record shows that the veteran complained of mild swelling and 
inability to bear weight on the right leg due to pain.  X-
rays revealed mild degenerative joint disease of the right 
knee.

At a May 1998 VA examination, the veteran reported pain with 
activity both anteriorly and medially and occasional 
swelling.  There was some tenderness over the tibial 
tubercle.  The examiner noted that the veteran used a cane 
and a knee brace.  On evaluation, range of motion revealed 
flexion to 130 degrees and lacked 10 degrees of extension.  
There was no effusion present; however, there was some 
crepitance noted along with tenderness over anteromedial 
joint line and at the patella.  X-rays of right knee revealed 
diminished joint space.  The impression included mild 
patellar tendinitis and cartilage disorder of the right knee 
after medial meniscectomy.
 
The veteran's service-connected right knee disability is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5259 which provides that removal of semilunar cartilage 
which is symptomatic warrants a 10 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2001).  The 10 percent 
disability rating has thus been in effect since November 
1977.  Under governing regulation, a disability which has 
been continuously rated at or above any evaluation of 
disability for 20 or more years for VA compensation purposes 
may not be reduced except upon a showing that such rating was 
based on fraud.  38 C.F.R. § 3.951.  The 10 percent rating is 
thus preserved at that level.  The Board further notes that 
the 10 percent rating is the maximum disability rating 
provided in Diagnostic Code 5259.  Accordingly, the Board 
will consider whether the veteran is entitled to a higher 
rating under other potentially applicable Diagnostic Codes.

Slight recurrent subluxation or lateral instability of the 
knee warrants the assignment of a 10 percent disability 
evaluation.  A 20 percent evaluation contemplates moderate 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation contemplates severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2001). 
 
Limitation of flexion of the leg to 45 degrees warrants a 10 
percent disability evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires limitation to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2001).  Limitation of 
extension of the leg to 10 degrees warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires that 
extension be limited to 15 degrees.  A 30 percent evaluation 
requires that extension be limited to 20 degrees.  A 40 
percent evaluation requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).  
The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71, Plate II (2001).  

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  38 C.F.R. § 4.14 (2001).  In Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), the Court held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  In a precedent 
opinion dated August 14, 1998, the Acting General Counsel of 
the VA clarified that if a musculoskeletal disability is 
rated under a specific diagnostic code that does not list 
limitation of motion as part of the rating criteria, and 
another DC based on limitation of motion may be applicable, 
the latter DC must be considered in light of sections 4.40, 
4.45, and 4.59.  VAOPGPREC 9-98 (1998).  

As the veteran's disability is evaluated under Diagnostic 
Code 5259, 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, 
are not applicable, and consideration of pain does not 
warrant a separate compensable evaluation.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  However, the veteran has 
complained of occasional swelling, weakness, and difficulty 
in weightbearing.  Moreover, VA examiners have found 
crepitance and some limited motion of the right knee and X-
ray evaluations documented degenerative joint disease of the 
right knee.  While Diagnostic Code 5259 contemplates symptoms 
associated with removal of cartilage from the knee, it does 
not provide for an evaluation commensurate with the severity 
of the veteran's observed symptoms.  Given the clarification 
provided in VAOPGPREC 9-98, the Board observes that a veteran 
with symptomatic semilunar (meniscal) cartilage removal 
residuals other than those related to joint stability or 
motion may be separately evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5259, 5260, 5261, and 5263 (2001).  While 38 
C.F.R. § 4.71a, Diagnostic Code 5259 does not list any 
specific semilunar (meniscal) cartilage removal 
related-impairment, the provisions of Diagnostic Code 5258, 
which addresses dislocation of the semilunar (meniscal) 
cartilage, enumerates symptoms including joint pain, locking, 
and effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2001).  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).  Degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  
Accordingly, since the plain terms of Diagnostic Code 5259 
and 5003 address either different disabilities or different 
manifestations of the same disability, the evaluation of knee 
dysfunction under both Codes 5259 and 5003, if the criteria 
for each code are met, is not pyramiding.  VAOPGCPREC 23-97 
(1997).  When radiologic findings of arthritis are present, a 
veteran whose knee disability is evaluated under 5257 or 5259 
is also entitled either to a separate compensable evaluation 
under DC 5260 or DC 5261, if the arthritis results in 
compensable loss of motion, or to a separate compensable 
evaluation under 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  VAOPGCPREC 9-98.

The Board finds that the veteran is entitled to a separate 
rating under Diagnostic Codes 5010, and 5260-5261 for 
periarticular pathology of the right knee productive of 
painful or limited motion.  In considering whether an 
evaluation is warranted under Diagnostic Codes 5260-5261, the 
Board notes that evidence during the appeal period shows 
ranges of motion of the right knee from -10 to 130 degrees 
with reports of occasional swelling and crepitation as well 
as x-ray evidence of posttraumatic changes of the right knee.  
The evidence supports a finding that the veteran's right knee 
disability meets the criteria established for the assignment 
of a separate 10 percent rating under Code 5010.  Under 
Lichtenfels, the x-ray evidence of posttraumatic changes of 
the right knee along with the examiner's notation that there 
was restriction of motion and difficulty in weightbearing 
provides a basis for such separate 10 percent disability 
evaluation.  

However, the Board finds that a rating higher than 10 percent 
on the basis of arthritis would not be appropriate because 
there is no competent evidence of limitation of knee 
extension to 15 degrees or limitation of knee flexion to 30 
degrees.  In reaching the conclusion, the Board has 
considered the actual range of motion and the functional 
equivalent of the range of motion due to the factors 
expressed in DeLuca and the regulations.  Neither the 
examiner nor the veteran indicated the existence of pain to 
the extent that it limits flexion or extension to the degrees 
warranted for an evaluation in excess of 10 percent.  Even 
when every reported range of motion reported is accepted as 
correct, the reported ranges of motion (actual or functional) 
do not support an evaluation in excess of 10 percent.  

In essence, the preponderance of the evidence establishes 
that the veteran experiences some pain on use and that there 
is minimal functional impairment in the range of motion.  The 
level of the functional impairment warrants the assignment of 
the minimum compensable evaluation based on range of motion 
and no more.

The Board notes that an additional 10 percent rating is not 
warranted for the residual scar as it was not shown to be 
tender and painful, and the veteran did not report that it 
was tender and painful.  Therefore, the Board finds that the 
veteran's post-operative right knee disability merits 
assignment of a separate evaluation not higher than 10 
percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5260-5261 (2001).

III.  Right shoulder

Service medical records reveal that the veteran injured his 
right shoulder in service, was unable to do any heavy lifting 
and had pain on motion and weakness.  At an October 1977 VA 
examination, the veteran complained of right arm pain.  A 
June 1981 VA examination report showed complaints of right 
shoulder injury with diagnosis of residuals of right shoulder 
trauma.  A July 1991 VA hospital report revealed a prominent 
distal right clavicle and the veteran underwent resection of 
the right distal clavicle.  The diagnosis was arthritis of 
the right acromioclavicular joint.  In a December 1981 rating 
decision, the RO granted service connection for residuals of 
right shoulder injury and assigned a 10 percent evaluation 
under Diagnostic Code 5203.  In June 1992, the veteran filed 
a claim for an increased rating for his right shoulder 
disability and the RO continued the 10 percent evaluation.  

VA medical records from February 1992 to March 1996 show 
repeated complaints of right shoulder and right arm pain.  A 
February 1992 VA clinical record refers to complaints of pain 
of the lateral epicondyle of the right humerus with history 
of trauma of motorcycle accident in 1973 and noted that the 
veteran veteran had last steroid shot the previous October.  
X-rays revealed calcification at the lateral epicondyle of 
the right humerus.  A May 1992 VA rheumatology clinical 
record notes various complaints of joint aches and pains to 
include the right shoulder.  Trigger point testing was 
positive at the trapezius, but there was no swelling and 
range of motion of the shoulders was good.  The impression 
was probable degenerative joint disease secondary to trauma.  
A June 1993 clinical record noted complaints of burning in 
the right shoulder.  At a January 1994 VA rheumatology 
appointment, the veteran reported continued right shoulder 
pain.  On evaluation no swelling was noted, but there was 
limited flexion and abduction in the right shoulder.  
Osteoarthritis was diagnosed.  VA medical records from August 
to October 1994 revealed range of motion of the right 
shoulder of abduction to 90 degrees, forward flexion to 180 
degrees, and extension to 120 degrees.  The assessment 
included right shoulder impingement and chronic pain 
syndrome.  An April 1995 medical record noted resolving 
rotator cuff tendonitis.

At a June 1996 VA examination, the veteran reported that when 
he rotated his shoulder internally or above 90 degrees, he 
experienced sharp pain and popping in the joint.  On 
evaluation, there was full range of motion of the right 
shoulder; however there was pain present.  The examiner noted 
acromioclavicular pain on rotation with extension at 90 
degrees and shoulder joint crepitus at full extension and 
abduction.  The impression included rotator cuff syndrome 
with degenerative joint disease of the right shoulder, mild.

During a May 1998 VA examination, the veteran reported pain 
with overhead activities and limited strength in his right 
shoulder.  On evaluation, range of motion of the right 
shoulder included internal rotation to 80 degrees, abduction 
and elevation to 30 degrees, external rotation to 30 degrees, 
and abduction to 75 degrees with significant pain.  The 
examiner noted that there was no obvious rotator cuff tear or 
motion deficit and that it was difficult to distinguish 
whether the weakness was from rotator cuff attenuation or his 
pain.  X-rays of the right shoulder revealed degenerative 
joint disease of the glenohumeral joint and the 
acromioclavicular joint.  The impression included subacromial 
bursitis of the right shoulder, glenohumeral arthritis of the 
right shoulder with some limitation of motion, and previous 
acromioclavicular arthritis of the right shoulder with some 
recurrent tenderness.

VA medical records from July 1998 to March 2000 reflect 
continued complaints of right shoulder pain and weakness.  
Range of motion findings range from full range of motion to 
forward flexion limited to 130 degrees and abduction to 90 
degrees.  The assessments include right shoulder tendonitis 
and impingement status post right distal clavicle resection.

In a July 2001 rating decision, the RO increased the 
evaluation for the veteran's right shoulder disability to 20 
percent under Diagnostic Code 5203 effective from the June 
1996 VA examination.  

For purposes of rating functional impairment of the upper 
extremities, a distinction is made between major (dominant) 
and minor extremities.  Only one extremity is considered to 
be major and an individual is presumed to be right-handed 
unless there is evidence of left-handedness.  38 C.F.R. § 
4.69 (2001).  In this case, the medical evidence of record 
clearly reflects that the veteran is right-handed.  Thus, the 
rating for his right shoulder disability is based on the 
criteria for evaluating disabilities of the major extremity.

The average normal range of motion of the shoulder is flexion 
from 0 to 180 degrees; abduction from 0 to 180 degrees; 
external rotation from 0 to 90 degrees; and internal rotation 
from 0 to 90 degrees.  When the arm is held at the shoulder 
level, the shoulder is in 90 degrees of either flexion or 
abduction.  38 C.F.R. § 4.71, Plate I (2001).  

As noted above, the RO has evaluated the veteran's right 
shoulder disability under Diagnostic Code 5203, impairment of 
the clavicle.  Under Diagnostic Code 5203, a 10 percent 
evaluation is warranted for malunion of the clavicle or 
nonunion of the clavicle without loose movement.  A 20 
percent evaluation is warranted for either nonunion of the 
clavicle or scapula with loose movement or dislocation of the 
clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2001).  However, the Board will also consider other 
Diagnostic Codes in evaluating the veteran's claim.

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 
5201, limitation of motion of the arm at shoulder level 
warrants a 20 percent evaluation.  Limitation of motion of 
the major arm midway between the side and the shoulder 
warrants a 30 percent evaluation.  A 40 percent evaluation 
requires limitation of the major arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2001).    

Under Diagnostic Code 5202, a 20 percent evaluation is 
warranted for recurrent dislocation of either the major or 
minor shoulder at the scapulohumeral joint with infrequent 
episodes and guarding of movement only at the shoulder level.  
Recurrent dislocation of the minor shoulder at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movement also warrants a 20 percent evaluation.  A 40 
percent evaluation is warranted for fibrous union of the 
humerus of the minor shoulder.  Nonunion of (false flail 
joint) the humerus of the minor shoulder warrants a 50 
percent evaluation.  Loss of head of (flail shoulder) of the 
humerus of the minor shoulder warrants a 70 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2001).  

The Board has reviewed the probative evidence of record 
including the veteran's statements and testimony on appeal.  
During the course of the appeal period from June 1992, the 
veteran's service-connected right shoulder disability has 
been shown to be manifested by pain and stiffness, varying 
degrees of limitation of motion to approximately the shoulder 
level, and x-ray evidence of degenerative joint disease.  VA 
medical records prior to June 1996 show complaints of pain, 
limitation of motion, and findings of right shoulder 
impingement.  Moreover, on recent examination, the examiner 
stated that there was weakness and limitation of function due 
to pain.  The Board finds that the overall functional 
impairment due to pain, weakness, excess fatigability is the 
functional equivalent of limitation of motion to the shoulder 
level.  Therefore, the Board finds that that the veteran's 
current right shoulder disability picture most closely 
approximates the criteria for a 20 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201, limitation of motion of the 
right shoulder.  Resolving doubt in the veteran's favor, the 
Board finds that the evidence tends to establish that the 
criteria for a 20 percent evaluation under Diagnostic Codes 
5010 and 5201 for the veteran's right shoulder disability was 
met at the time of June 11, 1996.  However, the preponderance 
of evidence is against an evaluation in excess of 20 percent 
for the veteran's residuals of right shoulder injury.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

On further review, the Board finds that an evaluation in 
excess of 20 percent is not warranted.  No professional has 
established the further limitation of motion of the right 
arm.  No evidence establishes the fibrous union of or 
nonunion of the humerus or favorable or unfavorable ankylosis 
of the scapulohumeral articulation that would warrant a 
higher evaluation.  The overall functional impairment due to 
pain, weakness, excess fatigability, more motion than normal 
or less motion than normal is no more than the functional 
equivalent of limitation of motion at the shoulder level.  
The examinations have not established more functional 
impairment and the veteran's statements on appeal do not 
establish a functional impairment that is more than that 
contemplated.

Additionally, the Board finds that separate evaluations are 
not warranted in this case.  Pursuant to Esteban, 6 Vet. App. 
at 262, separate evaluations for distinct disabilities 
resulting from the same injury can be assigned so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
As discussed above, the veteran's right shoulder disability 
is evaluated under Diagnostic Code 5201 which provides for 
evaluation based on limitation of motion.  In evaluating the 
veteran's disability, the Board also considered Diagnostic 
Code 5203, which provided for evaluation of impairment of the 
clavicle or scapula and included references to impairment of 
function, as well as Diagnostic Code 5202, which contemplated 
guarded movement and fibrous or nonunion of the joint.  Thus, 
as limitation of motion is essentially addressed under 
Diagnostic Codes 5202 and 5203, a separate evaluation under 
either Diagnostic Code for the veteran's right shoulder 
disorder is not warranted.

Finally, the Board also notes that post-operative residuals 
of right shoulder surgery include well-healed scars on the 
right shoulder.  There is no evidence of compensable 
manifestations of the scar of the right shoulder which would 
warrant the assignment of a separate compensable rating.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 
Esteban v. Brown, 6 Vet. App. 259 (1994).

IV.  Extraschedular ratings

Preliminary review of the record does not indicate that the 
RO expressly considered referral of the veteran's claims for 
increased evaluations for his residuals of cervical spine 
fracture, right knee disability or right shoulder injury to 
the VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

V.  Veterans Claims Assistance Act of 2000 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2001).  Among other things, this law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board notes that the final rule 
implementing the provisions of the VCAA concerning claims for 
benefits governed by part 3 of Title 38, Code of Federal 
Regulations, has been published.  See 66 Fed. Reg. 45,620 et 
seq. (Aug. 29, 2001).  The veteran was advised of the 
requirements of the VCAA in an April 2001 letter.

With few exceptions, the VCAA is applicable to all claims, as 
here, filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  In this case, VA's duties with respect 
to the veteran's claim have been fulfilled.  The VCAA 
essentially provides that the VA has a duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.  

The Board finds that the VA has met its duty to advise and 
notify the veteran in this case.  Specifically, the veteran 
was advised and notified of the evidence necessary to 
establish a higher ratings in the initial rating decisions as 
well as the Statement of the Case (SOC), and Supplemental 
Statements of the Case (SSOC).  See 38 U.S.C.A. §§ 5102, 
5103, 5107 (West Supp. 2001).  The April 2001 letter informed 
him of the evidence that had been developed and advised that 
he should notify VA of any other medical records.  In a July 
2001 SSOC, the veteran was advised of that the evidence of 
record for his claim consisted primarily of VA medical 
records from 1991 to 2000 as well as private medical records 
from 1981 to 1989.  Attempts were made to develop all records 
noted in the veteran's response.  Further, VA examiners in 
this case assessed the disorders at issue on several 
occasions.  

In addition, the Board is satisfied that all relevant facts 
with respect to the veteran's claims for increased 
compensation have been properly developed and that no useful 
purpose would be served by remanding the issues with 
directions to provide further assistance.   There is no 
indication that more recent, relevant medical records exist 
that would indicate a greater degree of severity with respect 
to the service-connected disorders at issue in this case than 
do those already of record.  Thus, the Board concludes that 
the evidence is sufficient for reaching a fair and well-
reasoned decision with respect to the issues on appeal, and 
that the duty to assist veteran has been satisfied.  38 
U.S.C.A. § 5103A (West Supp. 2001).


ORDER

A 60 percent evaluation for residuals of a fracture of the 
cervical spine, status post fusion is granted subject to the 
laws and regulations governing the award of monetary 
benefits.  

An increased evaluation for residuals of a tear of the right 
medial meniscus under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 is denied.  

A separate 10 percent evaluation for the veteran's right knee 
disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5260-5261 is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  

A 20 percent evaluation, but no more, for residuals of right 
shoulder injury, postoperative, effective June 2, 1992, is 
granted subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

On review, the Board notes that this appeal arose from the 
RO's February 1993 denial of increased evaluation for 
fracture of C6-7 with occipital neuralgia and headaches, 
evaluated as 40 percent disabling.  The Board notes that the 
veteran's initial grant of service connection from November 
1977 includes headaches.  During the course of the appeal, 
the veteran's service-connected cervical spine disability was 
recharacterized as fracture of cervical spine status post 
fusion and primarily evaluated under Diagnostic Code 5293.  
Diagnostic Code 5293 pertains to invertebral disc disease and 
does not cover headaches.  Therefore, the Board is unclear as 
to the status of the veteran's previously service-connected 
occipital headaches. 

Moreover, the RO, in a July 2001 rating decision, denied 
service connection for migraine headaches.  In an August 2001 
statement, the veteran indicated that he experienced 
headaches and they were related to his cervical spine 
disability by VA doctors.  The Board accepts this statement 
as a notice of disagreement.  However, it does not appear 
that the RO has had the opportunity to issue a statement of 
the case addressing this issue.  The United States Court of 
Appeals for Veterans Claims (Court) has directed that where a 
veteran has submitted a timely notice of disagreement with an 
adverse decision and a statement of the case addressing the 
issue was not sent, the Board should remand the issue to the 
RO for issuance of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).   

Given the confusion with respect to the issue of headaches, 
this issue is REMANDED to the RO for the following:

The RO should issue a statement of the 
case addressing the issues of entitlement 
to service connection for migraine 
headaches, undertaking such development 
as is necessary in order to adjudicate 
the issues and address the specific 
contentions.  In doing so, the RO should 
address the status of the veteran's 
occipital headache disorder that was 
included in his initial grant of service 
connection for his cervical spine 
disability.  The veteran is notified that 
to complete the appellate process he must 
submit a substantive appeal within the 
applicable time period to complete an 
appeal of this issue to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

